DETAILED ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/159,000 (hereinafter also referred to as ‘000 or the instant application), filed January 26, 2021, which is a reissue application of U.S. Patent No. 9,404,738 (hereinafter also referred to as ‘738) issued August 2, 2016 (filed as U.S. Application No 13/870,287 on April 25, 2013 (hereinafter also referred to as ‘287)).1  

3. With regard to litigation involving ‘738, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘738 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

  	4.  The ‘738 patent issued with claims 1-35 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on January 26, 2021 was entered and considered. This preliminary filing amended patent claims 1, 16, 17, 23, 29 and 35 and canceled claim 10. The amendment also presented changes to the specification.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-9 and 11-35 are pending.
Claims 1-9 and 11-35 are examined.
Claims 1-9 and 11-35 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, AIA  provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 2, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed January 26, 2021 does not comply with 37 CFR 1.173, (b)(2), i.e. Claims, and (d), i.e. Changes shown by marking. Appropriate correction is required. See also MPEP § 1453(II).
	Specifically, the parentheticals of claims 17, 23 and 29 are not consistent with the amendments made to such claims.  

Declaration
9.  The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
The January 26, 2021 declaration sets forth:



Certain USPTO clerical errors are corrected in the abstract, the specification, and claim 35.

An error in the description giving rise to a potential ambiguity. Portions of the description refer to inclination measuring apparatus measuring angles "between the frame and the surface." Taken alone such references to "surface" might be taken to mean the local surface being profiled as opposed to the nominally horizontal surface of the Earth. The described embodiments of the invention have inclination measuring apparatus comprising inclinometers that measure an angle in relation to the nominal horizontal surface of the Earth.

The remarks accompanying the January 26, 2021 submission set forth: 
This reissue application is based on at least the ‘738 Patent being, through error, deemed wholly or partly invalid, by reason of a defective specification. 

There is an error giving rise to potential ambiguity in the description at col. 5, line 59 and col. 6, line 10. The passages refer to the inclination measuring apparatus measuring angles “between the frame and the surface” as follows: 

“In one aspect, the invention comprises (...) a longitudinal inclination measuring apparatus supported on the frame to measure an angle a between the frame and the surface; (...)” Col. 5, lines 57-59 

“The apparatus may further comprise a transverse inclination measuring apparatus, oriented substantially perpendicular to the longitudinal inclination measuring apparatus, to measure a transverse angle y between the frame and the surface.” Col. 6, lines 6-10 

Such references to “the surface” might be taken to refer to the local surface being profiled, rather than the overall horizontal surface of the Earth.

On the other hand, the described embodiments are inclinometers: cf. p. 11, lines 1, 2; p. 15, line 8 — “inclinometer 44”. The description explains that inclinometers measure in relation to the horizontal: p. 5, lines 5-8 “The inclinometers are typically accelerometers that measure the vector component of the earth's acceleration in the horizontal direction (orthogonal to gravity) that results when they are not perfectly horizontal with respect to the plane of the earth.”; p. 15, line 11 “Inclinometer 44 measures the orientation of the frame 12 with respect to the horizontal position.”; p. 29, line 26 “As best shown in Fig. 11, if a transversely-aligned (or cross-axis) inclinometer 45 is provided to measure the angle y between the horizontal plane of the earth and the frame in the transverse direction ...”. (Underlining added.)

As indicated by those passages, inclinometers do not measure an angle in relation to “the surface” if that “surface” is taken to be the local surface being profiled, but rather they measure an angle in relation to the nominal horizontal surface of the planet. The two passages that referred to angles in relation to “the surface” thereby give rise to ambiguity and are therefore being corrected by this reissue application. (Underlining and bold added.)

Apparatus Claim 1 is also amended to incorporate the limitation of claim 10 (“inclinometer”) into claim 1 and to delete the reference to “(measuring) an angle α between said frame and said surface”. The previously recited “angle α” was not relied on in any dependent apparatus claims. 

Apparatus Claim 16 is dependent on Claim 1 and is similarly amended to specify that the transverse inclination measuring apparatus comprises a second inclinometer and to delete the reference to measuring an angle in relation to “the surface”. 

Independent method claims 17 and 23 are similarly amended to specify that the inclination measuring apparatus recited therein comprises a first inclinometer and delete reference to measuring an angle in relation to “the surface”.
 
Dependent method claims 29 and 35, which depend from claims 17 and 23, respectively, are similarly amended to specify that the transverse inclination measuring apparatus comprises a second inclinometer, with method claim 29 further amended to delete the reference to measuring an angle in relation to “the surface”.
 
…


Statement of Status and Support for Amendments to the Claims 

…


Claim 1 of this reissue application is independent and has been amended as follows:

“a longitudinal inclination measuring apparatus comprising a first inclinometer supported by said frame [to measure an angle a between said frame and said surface ]”

Thus, claim 1 has been amended to include the limitation of original dependent claim 10, namely, that the longitudinal inclination measuring apparatus be an inclinometer. . Dependent claim 10 has been canceled.

Support for the amendment to claim 1 may be found in original claim 10, as well as at least at column 8, line 9 of the issued patent, which recites: 

An inclination measuring apparatus, such as inclinometer 44, is mounted on the frame 12 with its measuring axis in the longitudinal direction of the profiler, i.e. along the path of travel. Inclinometer 44 measures the orientation of the frame 12 with respect to the horizontal position. If required for a specific application, a second inclinometer 45 may be provided near the center of the frame 12 with its measuring axis in the transverse direction, i.e. perpendicular to the path of travel. This embodiment is best illustrated in FIG. 11. (Underlining added.)

 Claim 16 of the reissue application depends from claim 1 and has been amended to recite: 

“The surface profiling apparatus of claim 1, further comprising a transverse inclination measuring apparatus comprising a second inclinometer, supported by said frame and oriented substantially perpendicular to said longitudinal inclination measuring apparatus [, to measure a transverse angle y between said frame and said surface. [sic]

Support for the amendment to claim 16 may be found from Fig. 11 and at column 8, line 9 of the specification as cited above.

Claim 35 depends from independent claim 29 and has been further amended to correct a typographical error introduced by the USPTO to the ‘738Patent.[sic] Support for this amendment may be found in claim 29 of the ’738 Patent.

Therefore, the claims now define the longitudinal inclination measuring apparatus as an inclinometer but no longer claim measurement of an angle between the frame and the surface being profiled by the longitudinal inclination measuring device, i.e. enlarges the scope of the claims of the patent in at least one respect. 
	MPEP1412.03 sets forth:
A broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. If a disclaimer is filed in the patent prior to the filing of a reissue application, the disclaimed claims are not part of the "original patent" under 35 U.S.C. 251. The court in Vectra Fitness Inc. v. TNWK Corp., 162 F.3d 1379, 1383, 49 USPQ2d 1144, 1147 (Fed. Cir. 1998) held that a reissue application violated the statutory prohibition under 35 U.S.C. 251 against broadening the scope of the patent more than 2 years after its grant because the reissue claims are broader than the claims that remain after the disclaimer, even though the reissue claims are narrower than the claims that were disclaimed by the patentee before reissue. The reissue application was bounded by the claims remaining in the patent after a disclaimer is filed. 

A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects. See, e.g., 37 CFR 1.175(b). A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains within its scope any conceivable product or process which would not have infringed the patent, then that reissue claim would be broader than the patent claims. Tillotson, Ltd. v. Walbro Corp., 831 F.2d 1033, 1037 n.2, 4 USPQ2d 1450, 1453 n.2 (Fed. Cir. 1987); In re Ruth, 278 F.2d 729, 730, 126 USPQ 155, 156 (CCPA 1960); In re Rogoff, 261 F.2d 601, 603, 120 USPQ 185, 186 (CCPA 1958). A claim which covers something that the original claims do not is a broadened claim. A claim would be considered a broadening claim if the patent owner would be able to sue any party for infringement who previously could not have been sued for infringement. Thus, where the original patent claims only the process, and the reissue application newly adds product claims, the scope of the claims has been broadened because a party could not necessarily be sued for infringement of the product based on the claims of the original patent (if it were made by a different process).


However the declaration filed January 26, 2021 does not identify any of the amended claims as a claim that the application seeks to broaden.

Rejections under 35 U.S.C. 251
10. Claims 1-9 and 11-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Drawings
11. The drawings filed January 26, 2021 are objected to because: the drawings must show every feature of the invention specified in the claims. Therefore, the motorized drive, attachment means, and both first and second inclinometers in combination with the other claimed features as claimed in claims 11-12 and 16, respectively, still must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in
reply to the Office action to avoid abandonment of the application. If the changes are not
accepted by the examiner, the applicant will be notified and informed of any required
corrective action in the next Office action. The objection to the drawings will not be held in
abeyance.

				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 1-9, 11-16 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recite the limitation "the mid-point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, the claim limitation “attachment means by which …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure, i.e. col. 16, lines 20-24, is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-9, 11-16 and 29-35 are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship/mounting of the vertical distance measuring devices and frame or profiler in order to measure a vertical distance, i.e. Lf, Lr,, between the frame or profiler and the surface being profiled which wheels contact.  See, e.g., col. 6, lines 30-41, col. 8, lines 19-25, col. 10, lines 14-18, and col. 12, lines 55-58 of the specification.  Note claim 17, lines 10-14.

	13. Claims 1-9 and 11-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See the discussion in paragraph 9 above. Specifically, the portion of the specification, i.e., “at least at column 8, line 9 of the issued patent”, relied upon for support recites: 

An inclination measuring apparatus, such as inclinometer 44, is mounted on the frame 12 with its measuring axis in the longitudinal direction of the profiler, i.e. along the path of travel. Inclinometer 44 measures the orientation of the frame 12 with respect to the horizontal position. If required for a specific application, a second inclinometer 45 may be provided near the center of the frame 12 with its measuring axis in the transverse direction, i.e. perpendicular to the path of travel. This embodiment is best illustrated in FIG. 11. (Underlining added.)

The preliminary remarks also set forth:

As indicated by those passages, inclinometers do not measure an angle in relation to “the surface” if that “surface” is taken to be the local surface being profiled, but rather they measure an angle in relation to the nominal horizontal surface of the planet. The two passages that referred to angles in relation to “the surface” thereby give rise to ambiguity and are therefore being corrected by this reissue application. (Underlining and bold added.)

However, the claims only claim inclinometers “supported by the frame”, i.e. not mounted on the frame with a measuring axis in the longitudinal or transverse direction of the profiler or  measuring an angle between the frame said nominal horizontal surface of the planet or an angle transverse thereto.

Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehito et al (JP 2000180148A, hereinafter also referred to as ‘148).
See the entirety of ‘148 and the English translation thereof (hereinafter also referred to as the translation). 
Claim 1
A surface profiling apparatus comprising:
See translation at, e.g., page 1, abstract and paragraph [0001]. 
a frame; 
See ‘148 at, e.g., Figs. 1-2 and the translation at page 5, starting from paragraph [0032], i.e.  the frame/body of automobile 20. 
a plurality of wheels supporting said frame, at least two of said wheels being separated by a distance W and being aligned to contact the surface being profiled in a longitudinally collinear manner; 

See ‘148 at, e.g., Figure 1, (b) and (c), the wheels separated by a distance on one side in rut 12 and the wheels separated by a distance on the other side in rut 14 and Figures 3-4.
a longitudinal distance measuring apparatus supported by said frame; 
See ‘148 at, e.g., Figure 1, (b) and (c), element 22 and page 7, line 13 and page 5, starting at the seventh line from the bottom of the translation.
a longitudinal inclination measuring apparatus comprising a first inclinometer supported by said frame [to measure an angle a between said frame and said surface]; and

See ‘148 at, e.g., Figure 1, (b) and (c), element 50 and page 6, last line-page 7, line 5 of the translation.
at least two vertical distance measuring devices, said vertical distance measuring devices being collinear with said collinear wheels and separated by a distance L.

See ‘148 at, e.g., Figure 1, (c), upper and lower elements 30 and Figure 2, (a), elements 31-32 separated by a distance б and page 2, sixth line from the bottom of the translation.

Claim 3
The surface profiling apparatus of claim 1 wherein each of said vertical distance measuring devices is a laser.

See translation at, e.g., page 6, line 20 and Figure 2, (b).


Claim 6
The surface profiling apparatus of claim 1, wherein said longitudinal distance measuring apparatus is positioned between said collinear wheels.

See ‘148 at, e.g., Figure 1(b) and Figure 1(c) and element 22 relative to/between the collinear wheels separated by a distance on one side in rut 12 and the collinear wheels separated by a distance on the other side in rut 14.

Claim 7
The surface profiling apparatus of claim 1 wherein said longitudinal distance measuring apparatus is positioned between said vertical distance measuring apparatuses.

See ‘148 at, e.g., Figure 1(b) and Figure 1(c) and element 22 relative to elements 30.



15.  Claims 2, 4-5, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takehito et al (JP 2000180148A, hereinafter also referred to as ‘148).


Claim 2
The surface profiling apparatus of claim 1 wherein said vertical distance measuring devices are equidistant from the mid-point of said frame.
 
See ‘148 at, e.g., Figure 1, (c) and Figure 2, (a), elements 31-32 of each upper and lower elements 30 and a longitudinal centerline of the vehicle 20.  Therefore, ‘148 describes or obviously suggests elements 31-32 of each upper and lower elements 30 being equidistant from the longitudinal centerline of the vehicle 20.

Claim 4
The surface profiling apparatus of claim 3 wherein said lasers are attached to said frame at a specified separation, and wherein said separation is shorter than the distance W.

See ‘148 at, e.g., Figures 1 and 2, elements 20-21 and 30-32 and  Fig. 4, distance б and translation at page 8, line 40-41 and Figures 1 and 2, and the distance separating the wheels. Therefore, ‘148 describes or obviously suggests the frame attached laser separation distance б being shorter than the wheel separation distance. 

Claim 5
The surface profiling apparatus of claim 3 wherein said lasers are equidistant from the mid-point of said frame.

See discussion of claim 2.

Claim 11
The surface profiling apparatus of claim 1 further comprising a motorized drive adapted to move the profiling apparatus along the surface to be profiled.

See ‘148 at, e.g., Figures 1 and 3, element 20  and the translation at, e.g., page 5, starting at the seventeenth line from the bottom and page 8, lines 27-30. Therefore, ‘148 describes or obviously suggests a motorized drive, i.e. the motor/drive of automobile 20, adapted to move/drive the automobile along the surface to be profiled.
 
Claim 12
The surface profiling apparatus of claim 1 further comprising attachment means by which the apparatus may be attached to a motorized vehicle to move the apparatus along the surface to be profiled.

See Claim Language Interpretation section, paragraph 12 and discussion of claim 11 above.  See ‘148 at, e.g., Figures 1-2 and the translation at, e.g., page 5, starting at the seventeenth line from the bottom.  Therefore, as best understood, ‘148 describes or obviously suggests a means to attach the apparatus may be attached to a motorized vehicle to move the apparatus along the surface to be profiled.

Claim 13 
The surface profiling apparatus of claim 1, further comprising an operator interface to control said profiling apparatus.

See discussion of claim 11.  Therefore, since ‘148 describes a general purpose passenger car/automobile which is driven, ‘148 describes or obviously suggests an operator interface, e.g., steering wheel, dashboard, console, for controlling/driving the car/automobile.
  
Claim 14
The surface profiling apparatus of claim 13 wherein said interface is associated with a cabinet associated with said frame.

See discussion of claim 13 and ‘148 at, e.g., Figures 1 and 3, elements 20, 40 and 44 and translation, e.g., starting at page 7, line 5.  Therefore, ‘148 describes or obviously suggests a cabinet, e.g., 40, 44, associated with an operator interface and a frame.

Claim 15
The surface profiling apparatus of claim 14 wherein said cabinet houses operational equipment, said operational equipment being selected from the group consisting of: one or more internal sensors, a power supply, power level monitor, signal conditioning equipment, real time clock, distance pulse counters, digital input/output and multi-channel 16 bit analog to digital converter, computer and non-volatile memory.

See discussion of claim 14, esp. element 44.

 

16. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takehito et al (JP 2000180148A, hereinafter also referred to as ‘148) in view of Batchelder (US 2011/0220781, hereinafter also referred to as ‘781).

Claim 8
The surface profiling apparatus of claim 1, wherein said longitudinal distance measuring apparatus is rotationally linked to an axle of one of said wheels.

Claim 9
The surface profiling apparatus of claim 8 wherein said longitudinal distance measuring apparatus is an optical encoder.

See ‘148 at, e.g., Figure 1, (b) and (c), element 22 and the translation at, e.g., page 7, line 13 and page 5, starting at the seventh line from the bottom  and page 14, starting at paragraph [0091], i.e. “the encoder output of the odometer  22”.  However, ‘148 does not explicitly describe rotational linkage to an axle of one of the wheels nor the encoder being optical.  See, however, ‘781 at paragraphs 2-3.  Therefore to make the encoder of ‘148 an encoder which is rotational linked to an axle of one of the wheels and optical instead as taught by  ‘781 would be obvious to one of ordinary skill in the art for the predictable result of measuring distance.
    
17. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takehito et al (JP 2000180148A, hereinafter also referred to as ‘148) in view of Airey et al  (US 20020129505, hereinafter also referred to as ‘505)
Claim 16
The surface profiling apparatus of claim 1, further comprising a transverse inclination measuring apparatus comprising a second inclinometer, supported by said frame and oriented substantially perpendicular to said longitudinal inclination measuring apparatus [, to measure a transverse angle y between said frame and said surface].

‘148 teaches a longitudinal profile measuring device with an longitudinal inclinometer.  While ‘148 discloses the desire to suppress the influence of driving conditions, e.g. sudden braking/acceleration/deceleration, while measuring the road surface profile, it does not disclose a second inclinometer for measuring transverse inclination. However, see ‘505 at, e.g., Figs. 1-3, paragraph 18 and claims, esp. claims 5 and 7.  Therefore, to array another inclinometer transversely with regard to the inclinometer 50 of ‘148, i.e. array two or more inclinometers oriented at right angles to one another as taught ‘505, would be obvious to one of ordinary skill in the art for the purpose of suppressing/filtering out corrupting inertial forces resulting from acceleration and deceleration of the profiling apparatus predictably increasing the accuracy of the measurements thereby.

Allowable Subject Matter
Claims 17-35, as best understood, see paragraphs 11-13 above, include allowable subject matter.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,404,738 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘738 patent was extended or adjusted by 682 days.